Opinion by
Kincheloe, J.
The only witness, the vice president of the importing company, testified that the merchandise in question is in all respects similar to exhibit 1 in Green v. United States (8 Cust. Ct. 173, C. D. 599), excepting that the merchandise in the case at bar is of lighter color, which makes it a little easier to bleach, and also is of a little shorter staple; that from his experience in handling this character of merchandise it was chiefly used for the manufacture of paper, although also used for textile purposes, but by far the bulk of it was used for paper making. On the record as made, together with the record in C. D. 599, supra, which was incorporated herein, the court was of the opinion the facts that the merchandise at bar is of slightly less staple length and that it may be of lighter color are hardly sufficient to change its character so as to make it more fit for textile purposes than for paper making, especially in view of the fact that in the incorporated case the testimony showed that the flax noils had longer fibers than Russian flax waste, and also that the flax waste there involved could not be satisfactorily or commercially used for linen crash or flax towels even by blending it with a.better quality of flax noilfe. The merchandise in question was therefore held entitled to free entry under paragraph 1750, as claimed.